Case 2:18-cr-00027-S.]F Document 60 Filed 03/04/19 Page 1 of 2 Page|D #: 153

FOLEY GRIFFIN, LLP

 

ATTORNEYS AT LAW

TI IOMAS J. FQtEY 666 OLD CoUN'rRY Rvo, SUITE 305 SUFFOLK COUNTY O[_-F|CE
BR'AN J‘vSR[[{"l'll"i GARDEN CITY, NEW YORI<; 11530 33 MA[N STREET
DANIEL - U§SO senn-ameron NY \1968
KELLY GU'I`HY (516)741-11 10 (63i)506-s\ 70
(1HRIS L\‘IL`DONOUGH, SP|`:Cl/\li

COl_JNSF_L

l\/larch 4, 2019
VIA ECF

Honorable Sandra J. Feuerstein
United States District Court f EDNY
Long Island Courthouse

100 Federal Plaza

Central lslip, NY 11722

Re: United States v. Matthew Vuss
DKT. No. 0207 2:18CRO(}027-001

Dear Judge Feuerstein:

Please accept this request on behalf of l\/latthew Voss for an extension of time to begin
serving his sentence of twenty-four (24) months. Mr. Voss vvas sentenced before Your Honor on
December 10, 2019 and Was instructed to surrender on l\/larch 13, 2019. As this Court is aware,
Mr. Voss is the sole provider for his Wife` two young children and his mother-in-law.
Subsequent to his sentencer 1\/[r. Voss arranged to have his brother-in-law move from Florida to
his home on Long lsland to help care for his t`amily. Unt`ortunate]y, this transition is not yet
complete and additional time is needed for his brother-in-law to arrive. Further, l\/lr. Voss
expressed that Easter (April 2131) is the most important holiday in his faith and he would cherish
spending it vvith his family before beginning his incarceration

For the reasons put forth above. l\/lr. Voss is respectfully requesting l\/[ay 3"', 2019 (an
additional forty-five days) to begin serving his sentence We thank the court in advance for its

consideration

CCZ

Case 2:18-cr-OOO27-S.]F Document 60 Filed 03/04/19

Truly,

Brian .l. Griffin
Attorney for Matt Voss

AUSA Whitman Knapp
AUSA Elizabeth Macchiaverna

Page 2 of 2 Page|D #: 154

